Citation Nr: 0842484	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by fatigue, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a chronic 
disability manifested by memory loss, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986 and from April 1987 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for memory 
loss and fibromyalgia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Fatigue is caused by service-connected systemic lupus 
erythematosus.


CONCLUSION OF LAW

Fatigue is proximately due to or the result of service-
connected systemic lupus erythematosus.  38 C.F.R. § 3.310(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given this fully 
favorable decision, any discussion of the VCAA is 
unnecessary.


Analysis

The veteran has contended that he has fatigue that is due to 
his service in the Persian Gulf.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to this regulation.  While there has been a change in 38 
C.F.R. § 3.310, this claim predated the amendment, and the 
change is clearly more restrictive.  As such the original 
regulation is for consideration here.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In June 2003, the veteran underwent VA examination.  He was 
noted to have been suffering from systemic lupus 
erythematosus.  This condition existed since June 2002.  The 
current symptoms included constant fatigue and tiredness.  
The functional impairment was severe fatigue, which precluded 
any vigorous physical activities.  Following examination, the 
diagnosis was systemic lupus erythematosus.  The subjective 
factors included fatigue.

In a June 2004 rating decision, the RO awarded service 
connection for systemic lupus erythematosus and assigned 
evaluations for major depression and discoid lupus with 
alopecia as separate ratings for systemic lupus 
erythematosus.

In an August 2004 addendum to a service medical board report, 
the veteran reported fatigue, being tired all the time, and 
difficulty sleeping.  He was noted to have been diagnosed as 
having systemic lupus erythematosus, a chronic autoimmune 
disease that causes joint pain, kidney damage, and fatigue.  
He was noted to have lupus and associated fatigue.  The 
report noted the veteran had been diagnosed with discoid 
lupus in March 1995.  He continued to suffer from fatigue, 
among other symptoms.

In November 2004, the veteran underwent VA examination.  He 
complained of tiredness since 1994.

While the veteran has initiated a claim regarding his fatigue 
and contends that it is due to his service in the Persian 
Gulf, the Board finds that, instead, all of the competent 
evidence of record establishes that it is secondary to his 
service-connected systemic lupus erythematosus.  As such, 
service connection is warranted for systemic lupus 
erythematosus with fatigue.  The claim is granted.

This does not mean that a separate evaluation is to be 
assigned.  Rather, the classification of systemic lupus 
erythematosus is expanded to include fatigue.


ORDER

Service connection for systemic lupus erythematosus with 
fatigue is granted.


REMAND

The veteran's claims of entitlement to service connection for 
memory loss and fibromyalgia must be remanded for further 
development.  The veteran has complained of memory loss and 
believes it is due to his service in the Persian Gulf War.  
Service records show complaints of memory loss dating to 
1997.  The veteran indicated in August 2003 that his memory 
problems began in 1991.  The etiology of the veteran's 
complaints of memory loss has not been determined.  
Therefore, the RO should obtain an opinion as to this matter.

Additionally, the veteran has contended that he has 
fibromyalgia that he believes is due to his Persian Gulf War 
service.  There are numerous complaints of joint pain in the 
claims file and one record shows a diagnosis of fibromyalgia.  
As such, the Board finds that a remand is necessary to obtain 
an opinion as to whether the veteran has fibromyalgia and as 
to the etiology of his joint pain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion regarding the 
veteran's memory loss.  The veteran's 
claims file should be provided to an 
examiner for review.  The examiner is 
asked to provide answers to the following:

a.  Does the veteran have a 
diagnosed memory loss disorder?

b.  If so, is it at least as likely 
as not that the veteran's memory 
loss disorder is related to his 
active service, including his 
service in the Persian Gulf?

c.  What is the etiology of the 
veteran's memory loss?

2.  Obtain an opinion regarding the 
veteran's joint pain and fibromyalgia.  
The veteran's claims file should be 
provided to an examiner for review.  The 
examiner is asked to provide answers to 
the following:

a.  Does the veteran have 
fibromyalgia?

b.  If the veteran has fibromyalgia, 
is it primary or secondary?

c.  If the veteran's fibromyalgia is 
secondary, what is it secondary to?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


